Citation Nr: 1635890	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-28 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In the correspondence received in October 2014, the Veteran's attorney expressly raised the issue of TDIU in connection with the Veteran's claim for an increased in his initial rating for PTSD.  Therefore, the issue of entitlement to TDIU has been raised by the record.  The Board notes however, a TDIU based on all service-connected disabilities has been adjudicated in a separate appeals stream, so the matter before the Board is a TDIU based solely on the Veteran's PTSD. 

In an August 2015 rating decision, the RO awarded the Veteran a TDIU based on the combined effects of all his service-connected disabilities, effective May 13, 2013.  The Veteran filed a notice of disagreement which was received in August 2016.  In September 2016 correspondence, the RO acknowledged receipt of the notice of disagreement and indicated that additional development may occur and that if the claim could not be granted, a statement of the case would be issued.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  In light thereof and as additional action is pending at the RO, Manlincon is not applicable to this issue.

Finally, the Board notes the Veteran has made requests for records through his attorney.  The Board responded to these requests in August 2016.  Neither the Veteran, nor the Veteran's attorney requested that the record be held open in connection to the request for records.  Therefore, the Board will proceed to adjudicate the claims on appeal.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD was manifested intrusive recollections, interpersonal detachment, hypervigilance, and irritability, which occurred with moderate severity and frequency. 

2.  The Veteran is service-connected for PTSD at a 50 percent disability rating, and the Veteran is not precluded from obtaining or maintaining gainful employment based solely on his service-connected PTSD.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the Veteran has not met the criteria for a disability rating in excess of 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015);  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5, effective August 4, 2014.  The Secretary has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in September 2015, the DSM-5 is applicable to this case.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.

A GAF score is defined by DSM-IV as a number between zero and 100, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Analysis

The Veteran applied for service connection and compensation for his PTSD in November 2010.  In February 2011, the Veteran was afforded a VA examination to assess the nature and etiology of his PTSD.  The examiner concluded the Veteran's symptoms met the criteria for a PTSD diagnosis, assigned a current GAF score of 58 and commented "moderate." 

The Veteran's symptoms at the time of the January 2011 examination most closely approximated those associated with a 50 percent disability rating.  The Veteran experienced intrusive, recurrent recollection of his stressor event; hypervigilance, detachment from others, irritability, and outbursts of anger.  His symptoms were noted as have moderate frequency.  He was also noted as having maintained a marriage of over 40 years and friendships with three fellow soldiers from his time in the service.  

The examiner specifically answered "no" to whether there was total occupational and social impairment due to PTSD signs and symptoms.  The examiner also noted that PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was reduced reliability and productivity including limited interaction and activity.  The examiner characterized the PTSD symptoms and associated functional impairment as moderate.  

The Veteran's symptoms of intrusive, recurrent recollection and hypervigilance could be expected to have a similar effect on reliability and productivity as recurrent panic attacks.  While moderate frequency is not defined, the term is not compatible with the frequency of "near-continuous" found in the 70 percent disability criteria.  Therefore, moderate frequency at more closely reflects the frequency of "more than once a week" found in the 50 percent disability criteria with respect to panic attacks.  Therefore, these symptoms reflect no more than a 50 percent disability rating. 

The Veteran's detachment from others reflected his difficulty in establishing and maintaining effective relationships.  However, the fact that he has been able to maintain a marriage for 40 years and has long-term friendships with three of his fellow soldiers indicated that has does not have an inability to establish and maintain effective relationships, which is the 70 percent rating criteria.  Therefore this symptom more closely reflected the 50 percent disability criteria, which is difficulty in establishing and maintaining effective relationships. 

The Veteran's irritability and outbursts of anger reflected impaired judgement and a disturbance of mood.  These characteristics however were not coupled with periods of violence, the criteria found at the 70 percent disability rating.  Therefore these symptoms more closely reflect the criteria at the 50 percent disability rating level. 

The Veteran's treatment records reflect that the Veteran's symptoms remained largely the same throughout the appeal period.  Records from February 2011 note "some" hypervigilance, irritability, nightmares and avoidant behavior.  He was noted as having occasional violent thoughts, but the Veteran reported that he never acted on those thoughts.  In July 2011, his treatment notes reflected the same symptoms, except they did not mention occasional violent thoughts.  His mood was described as stable.  In January 2012 the Veteran's symptoms remained the same, but he is noted as having added Ativan to his treatment to calm his thoughts.  In April 2012, his mood remained stable.  In March 2013, he is again noted as remaining stable, and he reported that he was "doing fairly good."  The Veteran started Zoloft in December 2013, and reported that he was much less irritable and anxious.  In May 2014, the Veteran experienced increased depressive symptoms, but they were due to the death of his son.  He continued to experience increased depression in September 2014, and his Zoloft was increased, but no increased symptomatology was reported.  In February 2015, he reported improvement in his depression and anxiety.  His mood was noted as fairly good.  

At no point in the treatment record did the Veteran's symptoms more closely approximate the 70 percent rating criteria.  The record did not indicate any suicidal ideation or obsessive rituals.  While he did experience increased depression, the Veteran was always noted as appropriately dressed and groomed, which indicated his depression did not infer with his ability to function independently.  

The Veteran was afforded another VA examination in June 2015, at which time his symptomatology largely reflected that at the original examination in January 2011.  The examiner noted that the diagnosis remains unchanged under the DSM 5 criteria.  He was again noted as having intrusive recollections, interpersonal detachment, hypervigilance, and irritability.  The examiner opined that these symptoms could result in reduced productivity, low frustration tolerance, and difficulty handling stress and working with others.  The examiner specifically characterized the Veteran's level of occupational and social impairment as "reduced reliability and productivity."  

Again, these symptoms largely reflect the level of disability found in the 50 percent rating criteria.  The examiner described the limitations the Veteran would experience as moderate, but did note they would be more severe in work environments with extensive interpersonal interaction.  As the examiner's note reflects such situations would be rare and do not reflect the general limitations of the Veteran's PTSD presents in an occupational setting.  Therefore, these statements, taken as a whole, reflect the same level of limitation expressed throughout the record, which most closely approximates the rating criteria at the 50 percent disability level.

The Veteran, through his attorney argued that these symptoms more closely approximate the 70 percent criteria.  Specifically, he points to the Global Assessment of Functioning (GAF) scores in the Veteran's records that range from 48 to 60, stating that they showed serious impairments in social and occupational settings.  However, GAF scores, by definition reflect the global or overall assessment of the Veteran's functioning and are not limited to describing the effect of the Veteran's PTSD alone.  The Veteran's record reflects that he has dealt with other medical difficulties over the course of his treatment for PTSD.  Problems with his pancreas are noted frequently in his PTSD treatment records.  Decreased functional ability due to the additional medical problems is not considered when assigning a disability rating for the Veteran's PTSD.  As discussed above, the symptoms attributed to the Veteran's PTSD most closely match the criteria found at the 50 percent disability level.  Therefore, the GAF scores do not support a higher rating than 50 percent for PTSD. 

The Board also notes that the Veteran's treating physician submitted a medical statement in August 2013, which stated that he believed the Veteran's service-connected impairment should be rated at the 70 percent level.  The statement did not provide any support for this conclusion.  The doctor's own treatment notes reflected symptomology that more closely approximated the 50 percent disability rating level.  Without a supportive statement, the doctor's opinion as to what percentage of disability to award has no probative valued.  Therefore a preponderance of the evidence is against finding a rating of 70 percent for the Veteran's PTSD. 

In summary, the most probative evidence available does not support a rating in excess of 50 percent for the Veteran's service-connected PTSD during the appeal period.  The Veteran's disability picture does not more closely approximate the criteria required for a 70 percent rating.  Thus, a rating in excess of 50 percent is not warranted. 

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's symptoms of intrusive recollections, interpersonal detachment, hypervigilance, and irritability are all accounted for by the rating criteria.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  The Veteran has not alleged and the record does not indicate any additional symptomatology that would fall outside the general rating criteria.  Therefore, the Veteran's claim does not represent such an exceptional or unusual disability picture as to warrant an extraschedular rating for PTSD.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2013).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, Rating Boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16 (b).

As mentioned above, the Veteran has a separate claim for TDIU based on the combination of his disabilities.  That claim is part of a separate appeal stream and is not before the Board.  However, since a TDIU based solely on the Veteran's PTSD could have a future effect on the Veteran's ability to claim special monthly compensation (SMC) benefits, the Board must consider whether the Veteran's PTSD alone warrants a total rating.  See Bradley v. Peake, 22 Vet App 280 (2008).  VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Id.; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds a separate disability) supports a TDIU rating independent of the other 100 percent disability rating).

Here, the Veteran's PTSD does not meet the schedular requirement for a TDIU rating.  It is a single disability rated at 50 percent.  It would need to be rated at 60 percent or higher to meet the schedular requirement.  Therefore, only an extraschedular TDIU analysis is required.  In the context of this case, that means the pertinent question is whether the Veteran is unable to secure and maintain a substantially gainful occupation by reason of service-connected PTSD. 

The Veteran has reported work experience as a commercial truck driver with no education beyond a high school diploma.  The Veteran's last full-time employment was in December 2009.  He reported to the June 2015 examiner that he was asked to leave his last job because he could not get along with a couple of his coworkers and stated that he had difficulty concentrating on the job.  While the Veteran's PTSD does cause difficulty interacting with others, it does not preclude it.  The Veteran's characterization of the situation indicated it was not a general problem with getting along with others that necessitated him leaving his last job, but it was the specific problem he had getting along with a few individuals.  This is consistent with the June 2015 VA examiner's assessment that the Veteran would have moderate difficulty in an occupational setting.  Employment as a commercial truck driver does not involve extensive interpersonal interaction, which the June 2015 examiner noted would cause a more severe limitation. Thus, the record does reflect that the Veteran's PTSD precluded him from employment at a different company doing the same work.  

With regard to the claim that he had difficulty concentrating, the Veteran's treatment records do not reflect a difficulty concentrating due to his PTSD.  Moreover, the Veteran did not report any incidents that resulted from the alleged difficulty in concentrating.  The difficulty did not prevent the Veteran from maintaining his credentials as a commercial truck driver.  In contrast, the Veteran has reported that his diabetes was a major impediment to working as a commercial truck driver.  He reported in treatment records that his diabetes and peripheral neuropathy were preventing him from obtaining his commercial driver's license.  In June 2015, he reported that he had lied about his diabetes to keep his commercial driver's license.  Thus the record indicates that that his PTSD and associated symptoms were not the impediment to substantially gainful employment, but instead it was his diabetes.  

The sole fact that a Veteran is has difficulty obtaining or maintaining employment due to his PTSD is not enough to warrant referral for an extraschedular TDIU.  A rating of 50 percent in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Board finds that the limitations the Veteran experienced due to his PTSD have not resulted in a total occupational impairment, and thus do not warrant awarding the Veteran a TDIU based on his PTSD alone. 


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


